DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 6 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation “wherein the per-patient risk of PDSS being observed in the patient is less than 1.4%” , and the claim also recites “wherein the per-patient risk of PDSS being observed in the patient is less than 1.0%” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Regarding claim 6, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Interpretation
The claims are directed to a sustained release pharmaceutical dosage form (the composition).  The claimed components of the composition are: 
(1) microparticles comprising olanzapine (claim 1); and 
(2) a biodegradable polymer selected from the list presented in claim 6.
Limitations directed to: “wherein said dosage provides a therapeutically effective dose for a period” and “wherein the upper limit of a 95% Confidence Interval for Cmax” are interpreted to be parameters that are obtained as a result of having a composition comprising claimed components (1) and (2).
Limitations directed to: “for use in treating schizophrenia or bipolar disorder” are interpreted as an intended use of the composition.  A pharmaceutical composition comprising components (1) and (2) is interpreted to meet the limitations directed to intended use.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (US 7,658,998; Brown).
Scope of prior art
	Brown teaches injectable microparticles comprising polymer and olanzapine.  Polymer is a co-polymer of polylactide and glycolide (PLG) (column 17, lines 12 - column 18, line12; Example 1).  The composition of Brown meets the limitations directed olanzapine, microparticles and co-polymer.  Brown also teaches use of the microparticles for treatment of schizophrenia (column 5, lines 57-61)

Ascertaining the difference
	Brown teaches preparation of a pharmaceutical composition comprising microparticles of polymer and olanzapine.  However, Brown fails to teach a dosage form comprising between 150mg and 900mg of olanzapine or the specific amounts of olanzapine recited in the claims.

Obviousness
	At issue is whether one skilled in the art would have found it obvious to prepare individual doses of the claimed amounts from the bulk preparation of polymer and olanzapine described by Brown in Example 1.  Brown teaches bulk preparation of a sustained release injectable microparticle composition comprising PLG and olanzapine and also the utility of the prepared composition in treatment of schizophrenia.  In order treat schizophrenia, as suggested by Brown, one skilled in the art would have found it necessary to prepare individual doses from the bulk composition of microparticles.  In preparing the individual doses one would have found it necessary to determine the amount of the active ingredient olanzapine to include in the dose.  Brown provides in vivo data on experiments in rats (Example 2) where 83mg of the composition is administered to rats.  83 mg of microparticle composition is equal to 24.9mg of olanzapine (olanzapine is 30% w/w; see Table 1, column 17).  Assuming the rat is 450mg the rat dose is 55.3mg/kg which is equivalent to a 545mg Human dose according to “Guidance for Industry, US department of Health and Human services Food and Drug Administration, July 2005, Pharmacology and Toxicology” which is a part of applicants IDS filed on 11/09/20.  In view of the teachings of Brown, POSA would have found it obvious determine via routine experimentation the optimal dose of the microparticle composition to administer to a human subject.  “Guidance for Industry” provides a starting point of 545mg dose of olanzapine for a 60kg human and one would have found it obvious to experiment from the starting dose in order to determine the optimal safe and effective amount of olanzapine to include in a single pharmaceutical dose.  
	Regarding the limitations directed to “wherein said dosage provides a therapeutically effective dose for a period” and “wherein the upper limit of a 95% Confidence Interval for Cmax”.  The claimed parameters are properties that are inherent to the composition.  Since Brown teaches a composition having the same components as the claimed composition it is inherent that the parameters listed above are inherent to the composition of Brown.
	Regarding the limitation directed to for treatment of schizophrenia.  Brown recites intended use of the microparticle composition comprising olanzapine as treatment of schizophrenia.

Double Patenting
Claims 1-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-58 of U.S. Patent No. 10646443 in view of Brown et al (US 7,658,998.
Claims of the ‘443 patent are directed to a method of treating schizophrenia comprising administering to a subject in need thereof a composition comprising olanzapine and at least one biodegradable polymer (claims 1 and 6).  The amounts of olanzapine in the composition in claims 4-8 of the ‘443 patent corresponds to the instantly claimed amounts.  The composition administered in the ‘443 patent differs from the composition being claimed in that the ‘443 patent does not recite microparticles comprising olanzapine.  The deficiency of the ‘443 patent is cured by Brown.  Brown teaches that sustained release compositions comprising olanzapine and PLG (Example 1; same components as in the ‘443 patent) can be prepared by making microparticles and that such composition can be utilized in treatment of schizophrenia.  One skilled in the art would have found it obvious to use the method of Brown for preparing the composition to use in the method detailed in the ‘443 patent thereby arriving at the instantly claimed composition.

Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-20 (claim set filed on 12/7/21) of copending Application No. 15/982,449 in view of Brown et al (US 7,658,998).
Claims of the ‘449 application are directed to a method of administering a sustained release formulation of olanzapine (claim 14) at the instantly claimed amounts (claims 17-20).  However the claims of the ’449 application do not teach how to prepare a sustained release composition of olanzapine.  Brown cures the deficiency of the ‘449 claims. Brown teaches that sustained release compositions comprising olanzapine and PLG can be prepared by making microparticles and that such composition can be utilized in treatment of schizophrenia.  One skilled in the art would have found it obvious to use the method of Brown for preparing the composition to use in the method detailed in the claims of ‘449 application patent thereby arriving at the instantly claimed composition.

This is a provisional nonstatutory double patenting rejection.

Conclusion
Claims 1-19 are pending
Claims 1-19 are rejected
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEVGENY VALENROD/Primary Examiner, Art Unit 1628